Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Taiwan on 12/13/19.  It is noted that applicant has filed a certified copy of the Taiwanese application as required by 35 U.S.C. 119(b).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with John R. Schaefer on 5/23/22.

The application has been amended as follows:
Claim 1:
A tracker comprising: a tracking device including a top surface defined therein at least one recess, and a bottom surface defined therein at least one fixing hole; and a battery device including a receiving portion provided with a top plate, a bottom plate and a receiving groove disposed between the top plate and the bottom plate, and a body portion integrated with the receiving portion and provided with a top surface defined therein at least one recess and a bottom surface defined therein at least one fixing hole, wherein the top plate has at least one protrusion facing the receiving groove, and at least one through hole penetrates the bottom plate to be in communication with the receiving groove, wherein the recess and fixing hole of the tracking device respectively correspond to the protrusion and through hole of the battery device when the receiving groove receives the tracking device, the body portion and the tracking device have the same shape, and positions of the recess and the receiving groove of the body portion are the same as those of the tracking device; and the tracking device has a side surface formed thereon a plurality of conductive points, the battery device has a plurality of conductive terminals disposed in the receiving groove and a plurality of conductive points disposed on a side surface of the body portion, the conductive points of the tracking device correspond to the conductive terminals of the battery device, and positions of the conductive 7points of the body portion are the same as those of the tracking device; and the body portion of the battery device is received in a receiving groove of another battery device, the recess of the body portion engages the protrusion of the another battery device, and the fixing hole of the body portion is aligned with the through hole of the another battery device so as to lock the battery 8device and the another battery device by a screw, while the conductive points of the body portion respectively contact the conductive terminals of the another batter device. 
Claims 2, 8: (Canceled)
Claims 3, 7: change “claim 2” to –claim 1--.

Allowable Subject Matter
Claims 1, 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: at least one through hole penetrates the bottom plate to be in communication with the receiving groove, wherein the recess and fixing hole of the tracking device respectively correspond to the protrusion and through hole of the battery device when the receiving groove receives the tracking device, the body portion and the tracking device have the same shape, and positions of the recess and the receiving groove of the body portion are the same as those of the tracking device; and the tracking device has a side surface formed thereon a plurality of conductive points, the battery device has a plurality of conductive terminals disposed in the receiving groove and a plurality of conductive points disposed on a side surface of the body portion, the conductive points of the tracking device correspond to the conductive terminals of the battery device, and positions of the conductive 7points of the body portion are the same as those of the tracking device; and the body portion of the battery device is received in a receiving groove of another battery device, the recess of the body portion engages the protrusion of the another battery device, and the fixing hole of the body portion is aligned with the through hole of the another battery device so as to lock the battery 8device and the another battery device by a screw, while the conductive points of the body portion respectively contact the conductive terminals of the another batter device, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Lee (US 20190372069) in view of Orr (US 5909357 A), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841